Citation Nr: 0942609	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  08-20 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for chronic residuals 
from eye surgery.


ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1992 to December 
1998.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.


FINDINGS OF FACT

1.  Current hypertension for VA compensation purposes has not 
been demonstrated.

2.  The Veteran does not have any chronic residuals from eye 
surgery in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension are 
not met.  38 U.S.C.A. §§ 1110, 1112 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  The criteria for service connection for chronic residuals 
of eye surgery are not met.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) defined VA's duty to assist a Veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Pelegrini 
v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), 
see 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

In a March 2007 letter, issued prior to the initial 
adjudication of the claim, the RO notified the Veteran of the 
evidence needed to substantiate his claim for service 
connection.  The letter satisfied the second and third 
elements of the duty to notify by informing the Veteran that 
VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them.

The Veteran has substantiated his status as a Veteran.  He 
was notified of all elements of the Dingess notice, including 
the disability-rating and effective-date elements of the 
claim, by the March 2007 letter.  

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim, as was done here.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, private treatment 
records and records from federal agencies.  
The Board acknowledges that the Veteran has not been afforded 
a VA examination for hypertension or an eye disability.  

The pertinent implementing regulation provides, generally, 
that an examination or opinion is necessary if the evidence 
of record contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability, establishes that he suffered an injury or disease 
in service, and indicates that the claimed disability or 
symptoms may be associated with the established injury or 
disease in service, or with another service-connected 
disability, but does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also 
Charles v. Principi, 16 Vet. App. 370 (2002).  

The medical evidence contains current findings with regard to 
the presence of hypertension and an eye disability for VA 
purposes.  The medical evidence of record does not show that 
the Veteran has current hypertension or an eye disability for 
VA purposes.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

General Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).
Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 
3.303(a).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post- 
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires 
that VA give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability or 
death benefits.  Davidson v. Shinseki, No. 2009-7075 (Fed. 
Cir. Sept. 14, 2009).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional." Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

Additionally, for Veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, cardiovascular-renal diseases, such as hypertension and 
arteriosclerosis, are presumed to have been incurred in 
service if such manifested to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307(a), 3.309(a).

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2009).

Analysis

Hypertension

Hypertension for VA purposes means that the diastolic blood 
pressure is predominantly 90 or more or systolic blood 
pressure is predominantly 160 or more.  Hypertension must be 
confirmed by readings taken two or more times on three 
different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, 
Note (1) (2009).

The service treatment records are negative for treatment or 
findings of hypertension or a heart condition.  Service 
treatment records show that the Veteran only had one elevated 
blood pressure reading of 142/94 in June 1994, and no 
clinical diagnosis of hypertension was made.  The remainder 
of his readings showed systolic pressure of less than 160 and 
diastolic pressure of less than 90.  

Records from the Durham, North Carolina VA Medical Center 
show that in January 2006, it was reported that the Veteran 
had a past medical history of hypertension.  No blood 
pressure readings were reported.  In March 2006, his blood 
pressure was 141/81.  In August 2006, the Veteran had a blood 
pressure reading of 150/86.  A repeat reading was 152/94.  
The treatment records show that the Veteran reported a 
September 2006 home blood pressure reading of 135/90, but 
that multiple other home diastolic blood pressure readings 
were all less than 90 with no systolic readings higher than 
147.  Blood pressure readings taken during the September 2006 
visit were 137/83 on initial and repeat testing.  It was 
noted that the Veteran was not taking medication for 
hypertension.  Besides those two reports, there is no post-
service evidence of diastolic blood pressure readings of 90 
or more or systolic readings of 160 or more.  Furthermore, 
the August 2006 treatment notes indicate that the Veteran 
reportedly felt "pretty good" and attributed elevated 
readings to stress before coming to his appointments.  The 
assessments included hypertension.

The evidence clearly establishes that the Veteran has not had 
diastolic blood pressure readings of predominantly 90 or more 
or any systolic readings of 160 or more, confirmed by 
readings taken two or more times on three different days, as 
is required under the current version of 38 C.F.R. § 4.104.  
While the Veteran has pointed to the elevated reading in 
service, this reading occurred in isolation and is 
insufficient to show hypertension as defined by VA.  
Accordingly, the evidence is against a finding that he has a 
current disability for VA purposes.

Because the reported blood pressure readings do not show 
hypertension for VA purposes, the preponderance of the 
evidence is against the claim, reasonable doubt does not 
arise and the claim must be denied.


Chronic Residuals from Eye Surgery

The Veteran claims that he has chronic residuals, 
specifically problems with "distance and corrective vision" 
from eye surgery performed to correct myopia, during active 
military duty in 1997.  

The Veteran's enlistment examination in January 1992 shows 
that at the time of his entrance into the military, the 
Veteran was severely nearsighted.  Visual acuity for the 
Veteran's right eye was 20/400, corrected to 20/15.  Visual 
acuity for the left eye was 20/200, corrected to 20/15.  
Service treatment records show that in February 1997, the 
Veteran underwent radial keratotomy of the right and left 
eyes, a procedure used to correct nearsightedness or myopia.  

During follow-up, later in February 1997, the examiner noted 
that the Veteran had a nice result from his surgery, but the 
Veteran complained of residual myopia.  Visual acuity was 
recorded as 20/15 for each eye.  The Veteran complained of 
residual myopia again on examination in April 1997 and the 
examiner's impression was that the residual myopia was likely 
secondary to exuberant healing.  Visual acuity was again 
recorded as 20/15 for each eye.  In June 1997, the Veteran 
had enhancement procedures performed for the right and left 
eyes and on follow-up, was noted to have excellent results 
for each eye.  Visual acuity during that month were recorded 
as 20/30 for each eye, 20/20 and 20/30 and finally, as 20/20 
for each eye.  

Service treatment records do not show that the Veteran 
developed any chronic residuals from his radial keratotomy 
surgeries.  In fact, the treatment records show that besides 
complaints of residual myopia which was noted to be likely 
secondary to exuberant healing, the Veteran recovered well 
with good results and was scheduled for enhancement surgery, 
which was performed successfully in June 1997..

There is no discharge examination available to review.  
However, the post-service medical evidence of record, which 
is limited to a February 2007 treatment report from 
Optometric Eye Care in Durham, North Carolina also, does not 
show that the Veteran has any chronic residuals from his in-
service eye surgery.  Instead, the report notes that the 
Veteran complained of problems with distance vision, but also 
noted that he worked on a computer for eight hours a day.  
The report also indicates that visual acuity for the 
Veteran's right and left eyes was 20/20.

The Veteran has not submitted any other medical evidence of 
chronic residuals from his in-service eye surgery.  In 
essence, the evidence of any chronic residuals from eye 
surgery in service is limited to the Veteran's own 
statements.  This is not competent evidence of the claimed 
disability since laypersons, such as the Veteran, are not 
qualified to render a medical diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

The Board also notes that service connection for myopia is 
not warranted.  Myopia (i.e., nearsightedness) is a 
refractive error, which is not a disease or injury for the 
purposes of VA disability compensation. 38 C.F.R. §§ 
3.303(c), 4.9. The only possible exception is if there is 
evidence of additional disability due to aggravation during 
service by superimposed disease or injury. See Monroe v. 
Brown, 4 Vet. App. 513, 514-515 (1993); Carpenter v. Brown, 8 
Vet. App. 240, 245 (1995); VAOPGCPREC 67-90 (July 18, 1990); 
VAOPGCPREC 82-90 (July 18, 1990); and VAOPGCPREC 11-1999 
(Sept. 2, 1999).  As discussed above, service treatment 
records do not show that the Veteran's visual acuity worsened 
during service due to aggravation by a superimposed disease 
or injury.  

The surgery was reportedly successful and his corrected 
vision was 20/20 for each eye in June 1997 and again in 
February 2007.  While this represents slightly diminished 
visual acuity from the 20/15; visual acuity of 20/20 would 
not be considered a disability for VA purposes.  See 
38 C.F.R. § 4.75 (2009) (which requires visual acuity worse 
than 20/40 before compensation is payable and treats visual 
acuity of 20/40 as normal vision).

The evidence is against a finding that there is a current 
disability.  Accordingly, the Board must conclude that the 
preponderance of the evidence is against the Veteran's claim.


ORDER

Service connection for hypertension is denied.

Service connection for chronic residuals from eye surgery is 
denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


